Case 3:17-cv-01104-VLB Document 82-63 Filed 05/15/19 Page 1 of 3




                  Exhibit 63
                Case 3:17-cv-01104-VLB Document 82-63 Filed 05/15/19 Page 2 of 3



From:                        Stith, Kate [kate.stith@yale.edu]
Sent:                        Thursday, July 16, 2015 6:05:31 PM
To:                          Rolena Adorno
Subject:                     RE: two matters

      this is the script!

Kate Stith
Lafayette S. Foster Professor of Law
Yale Law School
PO. Box 208215
New Haven, CT 06520-8215
{courier: use 127 Wall     06511)
203-432-4835

From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Thursday, July 16, 2015 4:06 PM
To: Stith, Kate
Subject: Re: two matters

On the letter: Oh, wonderful, Kate! Thanks so much and: no rush, as other meetings and obligations come up
for you today .(Ben will not be back until August 1, remember.) Also, on The Letter, l am increasingly of the
mind that Peter is completely out of the academic loop. For ex., his Monday July 13 letter saying that I should
contact Tamar for "all such decanal matters," that is, my leave request. It turns out that FAS Steering had
already looked it over by Friday July 10 (actually, probably on Thursday July 9, if they keep to their academic-
year schedule.) My reading is of his July 13 letter to me that he is not bothering (and should not be bothered)
with these matters. (I have not scanned his July 13 etter, so I know you do not have it. Will do tomorrow, to add
to your file.) In this light, I think we can leave out of consideration about how Peter might read The Letter.

On the evil-doings of February-early March: Tfeel that T can now practically write the script. The minute SB got
wind of our Feb. 6 tum-down of her APL proposal, maybe as early as February 8, which is the day that JD
asked for my summary of our reasons for the tum-down and also the day that SB signed the TLA form), she
started working. She drew together the old (AGP and PM) gripers and the newer ones (KDJ and the other PM)
and got them going. Her Feb 14 note to EP ("I liked your Nov 20 YDN article) was an invitation to further
conversation. They had it.And her claims were going to be brought to the YDN, with the others chiming in, at
SB's prompting. But then (after the of anonymous letter appeared), she drew EP's attention to it as the same time
as she asked not to be quoted, due to the coincidence of themes and charges.

This, altogether, explains Ben's reference to "claims that are unusual for Yale." When, previously, had a tenure-
track professor turned so viciously against her own chair, in the year before the tenure decision was to be made?
When, previously, had such a person brought with her a posse of complainants, aiming (golden opportunity!) to
settle old scores (AGP and PM), as you put it, and to reactivate immediately previous lost causes (KDJ and the
other PM)? This IS unusual, and we can thank the unusual SB for pretty much all of it. So why the "climate
review"? To find out if I am as much hated by others in the department apart from the afore-mentioned. Hence,
the queries to Susan Wheeler and others as to if they had had problems with me. Boy, this could really add up to
a lynching, as I (without imagining why) always thought--were it not for you, keeping me out of the booby traps
that I could not quite see.

Another topic in the next email: a George Hines update.

Cheers,
Rolena




                                                                                                             BYRNE004838
              Case 3:17-cv-01104-VLB Document 82-63 Filed 05/15/19 Page 3 of 3


On Thu, Jul 16, 2015 at 3:36 PM, Stith, Kate <kate.stith@yale.edu> wrote:
Rolena: I worked on lhe leller for an hour lhis morning and have been lied up since Lhen. I am now back lo lhe leller, wilh
your concerns in mind. Jose menlioned lo me lhis morning lhal il mighl be loo long. I will    lo make il shorler and less
whiney!       I agree wilh you on (l) below; God knows whal she said-bul lhe reviewers sure couldn'l have loo much
about her.

Kate Stith
Lafayette S. Foster Professor of Law
Yale Law Schoo!
P.O. Box 208215
New Haven, CT 06520-8215
(courier: use 127 Wall     06511)
203-432-4835

From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Thursday, July 16, 2015 2:07 PM
To: Stith, Kate
Cc: Jose Cabranes
Subject: two matters

The first matter:

I think you arc really on to something regarding pre-letter complaints and SB's involvement in them. I checked
dates from the "Calendar of Events" going from Februaiy through early March and also printed out a couple of
pertinent documents.

Feb 6: I conveyed our negative vote on the APL to the Dean.
Feb 25: SB gets the official letter, signed by JD for the Dean, turning SB down.

Yet Feb 8 is the date SB signed the request for a TLA, which she brought it to me to sign on March 9, --which
was the same day she wrote to EP asking not to be referenced if whatever she had told EP in an earlier interview
turned out to be more or less the play book for what had become the anonymous letter.

(On Mar 6 JD called me to say they were giving SB a TLA. On Mar 9 SB shows up at my office for my
signature on the TLA form. (No doubt SB was told not to pass me that form until she got the high sign from JD
that he had informed me.)

So I am thinking that the "claims that are unusual for Yale," as Ben wrote to me, may be all this business, all the
stuff that was spewed out in "secret complaints" (your or Jose's felicitous phrase) of SB, to which were then
added those of AGP, PM, KDJ, the other PM, etc.

Second matter: My letter to Ben. I read it yet again and yesterday's draft sounds now (venting aside) altogether
too whiny. I added too much to Jose's and your Closing Statement draft ("Rolena insert at end.docx").

So when you read it again, if you can boil it down to its real essentials, which you see so much more clearly
than I, I will appreciate it. For example, your "the chair is not responsible for everything, even if made the target
of complaint" is crucial. I lose the forest for dwelling on the trees (--or swinging from branch to branch, tree to
tree, like a monkey! An image that makes me chuckle.)

Cheers,
Rolcna




                                                                                                                      BYRNE004839
